DETAILED ACTION
1.	The following communication is in response to the documents filed on 4-October-2019.  Claims 1-6 are pending in the application.  The IDS received on the same date has been considered.  
	The present application, filed on or after 16-March-2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
2.1	The following is an Examiner's Statement of Reasons for the indication of allowable subject matter.  The present application is directed to a non-obvious improvement over USP Publication 2020/0094798, which provides a brake ECU that sets target slippage degrees of three wheels other than the front outer wheel to the slippage degree of the front outer wheel, and feedback-controls the braking forces of the three wheels such that the actual slippage degrees of the three wheels approach the target slippage degrees. The brake ECU computes a correction amount for the slip ratio deviation of the front inner wheel such that the slip ratio deviation becomes zero. The brake ECU multiplies the correction amount for the slip ratio deviation by a load ratio, and uses the resultant value as a correction amount for the slip ratio deviation of the rear inner wheel. The brake ECU corrects the slip ratio deviation by using the computed correction amount.

2.2	Claims 1-6 are considered allowable, since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record, either individually or in combination, disclose the specific arrangement of elements in the same combination specified in independent claim 1 for a brake control apparatus configured to perform braking force distribution control for improving a vehicle turning behavior in a situation in which the vehicle is 
a brake device configured to control braking forces of right and left front wheels, and right and left rear wheels independently of each other; 
a slip degree detector configured to detect a slip degree for each of the right and left front wheels, and the right and left rear wheels; 
a rear braking force controller configured to control the braking forces of the right and left rear wheels independently of each other through feedback control based on a rear wheel slip deviation, so that the slip degree of each of the right and left rear wheels becomes close to a target slip degree, the rear wheel slip deviation including a deviation between the target slip degree and the slip degree of the right rear wheel, and a deviation between the target slip degree and the slip degree of the left rear wheel; 
a turning state detector configured to detect a turning state of the vehicle; and 
a front braking force controller configured to, when the turning state of the vehicle is detected by the turning state detector, control the braking force of an inner front wheel, which is the front wheel on an inner side with respect to a turning direction of the vehicle from among the right and left front wheels, through feedback control based on a front wheel slip deviation so that the slip degree of the inner front wheel becomes close to the slip degree of an outer front wheel as a reference wheel, which is the front wheel on an outer side with respect to the turning direction of the vehicle from among the right and left front wheels, the front wheel slip deviation being a deviation between the slip degree of the reference wheel and the slip degree of the inner front wheel; wherein the brake control apparatus further includes:
a vehicle state estimation module configured to estimate whether or not the vehicle is in
an understeer state in a situation in which the front braking force controller is controlling the braking force of the inner front wheel; and 
an understeer suppressing module configured to, when the vehicle state estimation module has estimated that the vehicle is in the understeer state, decrease a feedback control amount of the wheel which is to be controlled to increase the anti-spin yaw moment.

2.3	There are inventions in the field that provide similar functionality and/or have similar features, as the prior art of record shows.  The examiner's search failed to find this combination of features, nor was it obvious in light of the prior art.  It is for these reasons that the claims of the present application are found to be patentable over the prior art.
	Dependent claims 2-6 are deemed allowable as depending either directly or indirectly from allowed independent claim 1. 

Prior Art
3.	The following prior art, discovered in an updated search, was made of record but not relied upon, and is considered pertinent to Applicant’s disclosure, and consists of documents A-D on the attached PTO-892 Notice of References Cited:
	Documents A-D define the general state of the art which is not considered to be of particular relevance.

Response Guidelines
4.1	Any comments considered necessary by applicant MUST be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should clearly be labeled “Comments on Statement of Reasons for Allowance”.

4.2	Any response to the Examiner in regard to this allowance should be 

directed to:	Russell Frejd, telephone number (571) 272-3779, Monday-Friday from 0730 to

please contact the examiner’s supervisor(s): Peter Nolan can be reached at
(571) 272-7016, or Thomas Black can be reached at (571) 272-6956.  

mailed to:	Commissioner of Patents and Trademarks
		P.O. Box 1450, Alexandria, VA  22313-1450

faxed to:	(571) 273-8300

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Hand-delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314. 

/RUSSELL FREJD/	
Primary Examiner  AU 3661